DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.
This office action addresses pending claims 1, 3, 6-13, 15-16 and 18-25. Claims 1, 3, 16, and 19 were amended, claims 2 and 17 were cancelled, and claims 23-25 were added in the response filed 5/24/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/22/2021 was filed after the mailing date of the final office action on 12/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 19 is objected to because of the following informalities: line 6 should end with a semi-colon or comma.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  the formatting is inconsistent with the rest of the claims because of irregular spacing between lines (i.e. multiple lines should be combined, e.g. lines 2-3 should be on the same line. As written, the rest of the text seems to be part of a paragraph but is formatted as different lines with no punctuation).  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  the formatting is inconsistent with the rest of the claims because of irregular spacing between lines (“M-N-C” and “catalyst” should be on the same line).  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  the formatting is inconsistent with the rest of the claims because of irregular spacing between lines (“M-N-C” and “catalyst” should be on the same line).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Karulkar (US 2011/0159403) in view of Yan et al. (US 2006/0204831).
Regarding claim 16, Karulkar discloses a fuel cell comprising an electrode assembly 100 (multi-layered electrode assembly, MEA) which includes a substrate 104 such as a ionic 102, and a second layer 106 wherein the first layer 102 is disposed between the substrate 104 and the second layer 106 ([0025]). The electrode assembly 100 includes a first noble metal catalyst 112 supported on a relatively high surface area carbon backing 122 (in a first layer 102) and a second noble metal catalyst 116 supported on a relatively lower surface area carbon backing as the second support material 126 (in a second layer 106) to introduce layers of differential hydrophobicity ([0036]). Thus Karulkar teaches two catalytic layers. The areas with low surface area carbon backing (those in second layer 104) are relatively hydrophilic, while areas represented by relatively high surface area carbon backing (those in first layer 102) are relatively hydrophobic ([0036]). This arrangement has the effect of “pulling” water away from the catalyst/membrane interface (thus moving water in the direction from substrate 104 to the outer second layer 106) ([0042]). Thus, Karulkar teaches a hydrophobicity gradient based on hydrophobic properties of catalytic material, to produce a gradient (“pulling” water away) of hydrophobicity across the catalyst layers.
While Karulkar further teaches that although a two-layer configuration is shown in Figure 1, Karulkar does not explicitly disclose an embodiment having three-layers. However, it is within the spirit of the invention of Karulkar to include additional catalyst layers and/or to have each of the layers 102, 106 include one or more sub-layers ([0026]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an additional catalyst layer on either or both of the electrodes of Karulkar (thus having three layers on a side) while maintaining the same gradient (across the three layers) desired by Karulkar for the purpose of optimizing the property of hydrophobicity or “pulling” water away more gradual.

Yan discloses a MEA where a property is optimized in catalyst layers (abstract). Yan teaches a coated catalyst layer 100 having three content layers 104, 106, and 108 wherein the property is on a gradient from layer 104, to layer 106, and layer 108 ([0059]). In an embodiment, the layers containing the catalyst are sandwiched between a membrane 710 and a diffusion medium 704 and microporous layer 706 ([0091], see Figs 16a-d). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the diffusion medium on the side of the catalyst layers (on the opposite side as the membrane) of Yan with the electrode assembly of Karulkar for the purpose of diffusing the reactant over the catalyst layer.
However, modified Karulkar does not explicitly disclose wherein the catalyst layers further comprises a graduated ionomer concentration wherein a higher concentration of ionomer is found closest to the membrane and a lower concentration of ionomer is found closest to the membrane.
Yan further teaches a gradient of ionomeric material exists such that the ionomer concentration is greatest in an area closest to the membrane and is decreased in the area furthest from the membrane (abstract). The ionomer increases from layer 104, to layer 106, and layer 108 ([0059]). Yan teaches that the gradient improves the performance of the fuel cell, increasing voltage at different current densities ([0081], see Fig 13).
.

Allowable Subject Matter
Claims 1, 3, 6-13, 15, 19-25 are allowed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the claim combination of a multi-layered membrane electrolyte assembly containing at least three catalyst ink layers wherein each layer differences from the other layers based on the hydrophobic properties of the catalytic material in the catalytic ink so as to produce a gradient of hydrophobicity across the at least three catalytic ink layers; is allowable over the prior art.
While independent claims 1, 13, 19, and 23 and dependent claim 18 all recite different language, these claims are allowable or objected as being dependent upon a rejected base claim for substantially the same reason as stated above.
Applicant has persuasively argued that the catalytic material does not refer to (or include) non-catalytic carbon supports such as carbon black (see page 7 of the arguments filed 5/24/2021).
100 including a first noble metal catalyst 112 supported on a relatively high surface area carbon backing 122 (in a first layer 102) and a second noble metal catalyst 116 supported on a relatively lower surface area carbon backing as the second support material 126 (in a second layer 106) to introduce layers of differential hydrophobicity ([0036]). Thus Karulkar teaches two catalytic layers. The areas with low surface area carbon backing (those in second layer 106) are relatively hydrophilic, while areas represented by relatively high surface area carbon backing (those in first layer 102) are relatively hydrophobic ([0036]). However, hydrophobic properties are determined by the catalytic supports, and not the catalytic material itself. Further, Karulkar does not teach or suggest modifying the catalytic material to have different surface areas for the purpose of a hydrophobicity gradient.
Hendricks et al. (WO 2007/032903) discloses forming a base catalyst layer with variable catalyst loading profile (that can include surface area changes) on a transfer substrate 510, transferring the base catalyst layer to an ion conductive membrane (ICM) 520, removing the substrate 530, and cutting the base catalyst layer and ICM to form multiple single width catalyst coating membrane (see Fig 5, pages 14-15). Thus, Hendricks teaches a gradient across the layer, and not through the layers. Further, Hendricks teaches in an example with lower catalyst activity near the inlet where the reactant concentrations are higher, and a higher catalyst activity near the outlet, where the reactive concentrations are lower (p. 20, lines 18-24). However, this arrangement is through a layer and not through multiple layers. That is, any gradient is across the layers and not through the stack of layers; thus Hendricks does not teach or suggest a gradient through the layers. In addition, because Hendricks is concerned with a .

Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive.
Applicant argues that the current claim limitations include the term “catalytic material”, which the specification states “is any material which contains one or more active sites that enable catalysis or electrocatalysis…The ‘catalytic materials’ may consist of any active sites: precious, non-precious, platinum and platinum free sites.” Applicant notes that there is a distinction between the catalytic material (containing the active sites that enable catalysis) and the supporting material. Applicant further argues that carbon black (as taught by Karulkar) is a well-known, chemically inert, catalytic support material that does not include active sites for catalysis and thus should not be considered a “catalytic material” for the purposes of applicant’s present disclosure or claims.
The Examiner notes the distinction, and further notes that while the term “catalytic materials” is used in independent claims 1, 13, 19, and 23 (noted above as allowable because of this term), this term and limitation is not recited independent claim 16. Because independent claim 16 does not recite this limitation, the argument that claim 16 should be allowable for a limitation which is not recited is not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., catalytic ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues Applicants have experience significant commercial success with regard to the presently claimed invention. Specifically, the commercial MEA manufacture IRD Fuel Cells, LLC, has entered into and maintained an exclusive licensing option agreement with applicant requiring significant financial support over the lifetime of the current application.
The supplied evidence of commercial success is not persuasive in overcoming the 103 rejection of claim 16. 
As stated in MPEP 716.03(b), in considering evidence of commercial success, care should be taken to determine that the commercial success alleged is directly derived from the invention claimed, in a marketplace where the consumer is free to choose on the basis of objective principles, and that such success is not the result of heavy promotion or advertising, shift in advertising, consumption by purchasers normally tied to applicant or assignee, or other business events extraneous to the merits of the claimed invention, etc. In re Mageli, 470 F.2d 1380, 176 USPQ 305 (CCPA 1973) (conclusory statements or opinions that increased sales were due to the merits of the invention are entitled to little weight); In re Noznick, 478 F.2d 1260, 178 USPQ 43 (CCPA 1973). 
In the instant case, the licensing agreement (2/26/2014) was originally for provisional application no. 61/776358 filed on March 11, 2013, which is an unrelated case to the instant 
In addition, the declaration states “[i]t is IRD’s belief that some of the solutions to these problems that are described and claimed in the ‘843 application is unique and not obvious in light of the standard industry knowledge. Moreover, these solutions present and enable the production of MEAs that will provide us with a significant competitive advantage over MEAs that are currently available in the market”.
However, the declaration does not state which solution(s) provides the commercial success; the declaration only broadly states that the information described and claimed provide the solution(s). Examiner notes that the claims have been amended over time through prosecution (in fact, amended as most recently as 5/24/2021); thus it does not seem the 
Because the declaration only broadly states “some of the solutions” from the application enable the advantage without explicitly stating which solutions, it cannot be determined whether or not the solutions sought are the ones claimed. Said another way, it cannot be determined whether or not the current limitations in the claims are the solutions which account for the alleged commercial success. That is, the declaration does not establish the nexus between the alleged commercial benefit and the claims.
MPEP 716.03(a) states:
 An affidavit or declaration attributing commercial success to a product or process "constructed according to the disclosure and claims of [the] patent application" or other equivalent language does not establish a nexus between the claimed invention and the commercial success because there is no evidence that the product or process which has been sold corresponds to the claimed invention, or that whatever commercial success may have occurred is attributable to the product or process defined by the claims. Ex parte Standish, 10 USPQ2d 1454, 1458 (Bd. Pat. App. & Inter. 1988)
Therefore, because the declaration only broadly refers to the disclosure and claims as providing commercial success, the language does not establish a nexus between the claimed invention and commercial success because there is no evidence that the product which has been sold corresponds to the claimed invention. Therefore the argument of commercial success is not persuasive.
Further, the declaration states the solutions present “enable the production of MEAs that will provide us with a significant competitive advantage”. However, the only set of claims rejected are product claims, and not for a method or production/manufacturing. Because the 
The declaration also states “we believe in the commercial value of the inventions described and claimed in the ‘843 application” in paragraph 6. However, the expression of belief casts doubt on actual “commercial success” because it does not seem the product is yet available; that is, how can a product have commercial success without being commercially available. 
For these reasons, the declaration for commercial success and the argument are not considered persuasive in overcoming the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725